 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FATIMA KATUMBUSI,                                  No. 2:19-cv-128-KJM-EFB PS
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17          On February 6, 2019, the court screened plaintiff’s complaint pursuant to 28 U.S.C.

18   § 1915(e)(2). The court dismissed the complaint for failure to state a claim, explained the

19   deficiencies therein, and granted plaintiff thirty days in which to file an amended complaint to

20   cure the deficiencies. ECF No. 6. The order warned plaintiff that failure to file an amended

21   complaint could result in the dismissal of this action. In response, plaintiff filed objections to the

22   dismissal order, but he did not file an amended complaint. ECF Nos. 7 & 8. On July 16, 2019,

23   the court—after explaining to plaintiff that the objections were meritless—granted plaintiff until

24   August 15, 2019, to file an amended complaint. ECF No. 9. Plaintiff was again admonished that

25   failure to timely file an amended complaint could result in dismissal of this action.

26          The time for acting has passed and plaintiff has not filed an amended complaint or

27   otherwise responded to the court’s July 16, 2019 order. Thus, it appears that plaintiff is unable to

28   cure the defects in the complaint.
                                                        1
 1          Accordingly, it is RECOMMENDED that this action be DISMISSED without prejudice
 2   for failure to state a claim as set forth in the February 6, 2019 order (ECF No. 6).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 8   objections shall be served and filed within fourteen days after service of the objections. The
 9   parties are advised that failure to file objections within the specified time may waive the right to
10   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
11   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   Dated: August 23, 2019.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
